432 F.2d 1356
William BURLESON, Father of Billy Wayne, Jinny and JohnBurleson; Paul Lindsey, Father of Bill and Paul Lindsey,Jr.; Bill Cheatham, Father of Yovonne, Kevin and DavidCheatham; and A. R. Evans, Father of Dewey Mark and KarenEvans, Appellees,v.COUNTY BOARD OF ELECTION COMMISSIONERS OF JEFFERSON COUNTYet al., Frank M. Shue, Jr., Worley L. Jones, GuyM. Chowning, Billy M. Cope, RaymondJones, Jr., Dorothy Stewartand Jim Hayes, Appellants.
No. 20228.
United States Court of Appeals, Eighth Circuit.
Nov. 30, 1970.

Appeal from the United States District Court for the Eastern District of Arkansas; J. Smith Henley, Chief Judge.
Bert N. Darrow, Little Rock, Ark., for appellants.
Jack L. Lessenberry, Little Rock, Ark., for appellees.
PER CURIAM.


1
The judgment of the District Court is affirmed on the basis of the District Court's opinion reported at 308 F.Supp. 352.